Citation Nr: 1603733	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-24 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a sciatic nerve disability.

3.  Entitlement to service connection for an acquired psychiatric disability to include depression and/or anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran had service in the Iowa Army National Guard from April 1998 to June 1999, and had a period of active duty for training (ACDUTRA) from June 1999 to August 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified at a Board hearing in November 2015.


FINDINGS OF FACT

1.  The Veteran's current low back disability was not incurred in service.

2.  As the Veteran is not service connected for a low back disability, service connection for a sciatic nerve disability and for an acquired psychiatric disability to include depression/and or anxiety on a secondary basis are not warranted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a sciatic nerve disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for an acquired psychiatric disability to include depression/and or anxiety have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard February 2011 and March 2012 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service private treatment records have also been obtained.  At the Board hearing, the Veteran indicated that he does not receive regular treatment through VA.

The Veteran was provided VA examinations in August 2012.  The examination reports are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for increase in disability caused by a service-connected disorder.  38 C.F.R. § 3.310 (2015).

III. Analysis

Low Back Disability

The Veteran has a present low back disability, including a history of thoracolumbar strain, L5-S1 spondylolisthesis status post fusion and L4-L5 anterolisthesis .  See August 2012 VA examination report.  Additionally, the Veteran has consistently reported an incident during basic training where he injured his back by falling down stairs.  Service treatment records and buddy statements support this event.  See June 2013 letter from Veteran, July 1999 service treatment records, and June 2013 buddy statements.  Moreover, the Veteran also injured his back while working as a roofer in August 2003 after his period of service.  See November 2007 private treatment note.  The Veteran again injured his back in August 2009 while working and doing heavy lifting in a meat-packing job.  See July 2010 private clinic note.  Thus, the question that remains is whether there is a nexus between the Veteran's current disability and the in-service injury.

The Board acknowledges the buddy statements submitted by the Veteran.  However, these statements only confirm the Veteran's in-service injury.  The Veteran's friends and family are competent to report what the Veteran related to them.  However, they are not competent to provide a nexus opinion for the Veteran's disability, which is a complex medical question requiring a certain amount of expertise.

The Veteran submitted several private treatment records.  An October 2005 treatment record from a Dr. Neiman opined that the Veteran's low back disability pre-existed his August 2003 roofing injury.  An April 2004 private treatment note from a Dr. Mouw stated that the Veteran had "no previous history of back pain."  However, the Board acknowledges that the Veteran reported that he had low back pain after leaving service.  See January 2013 RO hearing.

The Veteran received a VA examination in August 2012.  In the examination report, the examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that the "functional status, treatment, referrals and the natural history of the [V]eteran's in-service back condition are all entirely consistent with mild, acute lumbar strain which resolves in the vast majority of individuals within six weeks."  Furthermore, the examiner also noted the "lack of consistent back symptoms and medical for years following his exit from military service, his ability to complete training and perform highly physical jobs  . . . are not consistent with an undiagnosed vertebral condition."  The Veteran stated that after his in-service injury, he completed his basic training.  See January 2013 RO hearing.  The Veteran worked as a roofer and also attempted to seek work as a police officer after his period of service.  The Board acknowledges that the Veteran did state that he had "constant aggravation" of his back during the period after basic training.  See January 2013 RO hearing.  The Board further acknowledges the statements that the Veteran did not seek treatment for his condition shortly after service due to not having insurance.  See statement from Veteran's ex-wife."  However, these statements do not significantly reduce the persuasiveness and probative value of the VA examiner's opinion.

The Board finds the opinion of the VA examiner more probative than the Veteran's private medical opinion.  This is so because the rationale of the VA examiner is more thorough.  The Veteran's private doctor merely opined that the condition "pre-existed" without providing further explanation.  The VA examiner reviewed the claims file, service treatment records, testing and consultations, and interviewed the Veteran.  The VA examiner supported the examination report's conclusion by noting the Veteran's repeated work injuries "are consistent with the pathology identified by providers and radiologic studies between 2003 and later."  Because the Board finds the VA examiner's opinion more probative than the private medical opinion submitted by the Veteran as to the nexus of the Veteran's present low back disability, service connection for this disability is not warranted.

Thus, in consideration of the evidence of record, the Board finds that the Veteran's current low back disability was not incurred in service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and service connection for a low back disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Secondary Claims

	1. Sciatic Nerve Disability

The Veteran has a present sciatic nerve disability.  The Veteran had a spinal fusion surgery in 2006.  In the August 2012 VA examination report, the examiner opined that the disability was at least as likely as not caused by or the result of the L5-S1 fusion surgery the Veteran had undergone and congenital anatomy, and not caused or the result of the back pain noted by the Veteran in 1999.  There is no evidence of record suggesting the Veteran's nerve disability was caused by his injury during service and, although the RO addressed the theory of direct service connection, that theory has not been expressly or reasonably raised by the record.  The Veteran's claim is one of secondary service connection and it has been determined by the Board that service connection is not warranted for a low back disability.  As secondary service connection presupposes service connection is in effect for the underlying primary disability, service connection for the Veteran's sciatic nerve disability is not warranted on a secondary basis.  See 38 C.F.R. § 3.310.

      2. Acquired Psychiatric Disability

The Veteran also contends that his psychiatric disability should be service connected on a secondary basis to his low back disability.  As with the sciatic disability claim, a theory of direct service connection has not been expressly or reasonably raised by the record.  

The August 2012 VA examination report notes that the Veteran reported some mild anxiety and depressive symptoms.  Additionally, the Veteran is competent to report his own observable symptoms.  The Board acknowledges that the Veteran reported that a doctor confirmed that the depression was caused by the injuries to his back.  See January 2013 RO hearing.  However, the Veteran has submitted no evidence with this diagnosis or opinion.  The VA examiner opined that the Veteran's symptoms did not meet the DSM IV TR diagnostic criteria for a specific condition.  Thus, the Veteran has no present acquired psychiatric disability based on the evidence of record.  Moreover, the VA examiner also opined that the Veteran's symptoms were not caused by or the result of the claimed back condition.  The examiner rather opined that the Veteran's symptoms "are consistent with his current self-report of discomfort with family and personal expectations as discrepant with his actual accomplishments."  In any case, as noted previously, service connection is not in effect for the claimed primary disability of a low back disability.  Thus, the service connection for an acquired psychiatric disability to include depression and anxiety is not warranted on a secondary basis.  See 38 C.F.R. § 3.310.

As the preponderance of the evidence is against these two claims, the benefit-of-the-doubt doctrine is not applicable and service connection for a sciatic nerve disability and an acquired psychiatric disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for a low back disability is denied.

Service connection for a sciatic nerve disability is denied.

Service connection for an acquired psychiatric disability to include depression/and or anxiety is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


